     Case 2:21-cv-00428-TLN-DB Document 10 Filed 09/10/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    CECIL JEROME HATCHETT,                             No. 2:21-cv-00428-TLN-DB
12                        Petitioner,
13             v.                                        ORDER
14    KEN CLARK,
15                        Respondent.
16

17            Petitioner Cecil Jerome Hatchett (“Petitioner”), a state prisoner proceeding pro se, has

18   filed an Application for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. The matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21            On July 27, 2021, the magistrate judge filed findings and recommendations which were

22   served on Petitioner and which contained notice to Petitioner that any objections to the findings

23   and recommendations were to be filed within thirty days. (ECF No. 8.) Petitioner filed

24   objections to the findings and recommendations (ECF No. 9), which have been considered by the

25   Court.

26            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304(f), this

27   Court has conducted a de novo review of this case. See McDonnell Douglas Corp. v. Commodore

28   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see
                                                        1
      Case 2:21-cv-00428-TLN-DB Document 10 Filed 09/10/21 Page 2 of 3


 1   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). Having reviewed the file under the

 2   applicable legal standards, the Court finds the findings and recommendations to be supported by

 3   the record and by the magistrate judge’s analysis.

 4          Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the Court has

 5   considered whether to issue a certificate of appealability. Before Petitioner can appeal this

 6   decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

 7   Where the petition is denied on the merits, a certificate of appealability may issue under 28

 8   U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a

 9   constitutional right.” 28 U.S.C. § 2253(c)(2). The Court must either issue a certificate of

10   appealability indicating which issues satisfy the required showing or must state the reasons why

11   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on

12   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that

13   jurists of reason would find it debatable whether the district court was correct in its procedural

14   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid

15   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.

16   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 484–85 (2000)). For the reasons set forth in the

17   Findings and Recommendations (ECF No. 8), the Court finds that issuance of a certificate of

18   appealability is not warranted in this case.

19          Accordingly, IT IS HEREBY ORDERED that:

20          1. The Findings and Recommendations filed July 27, 2021 (ECF No. 8), are ADOPTED
21   IN FULL;

22          2. The Petition is DISMISSED with prejudice for the reasons set forth in the Findings and

23   Recommendations;

24          3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §

25   2253; and

26          4. The Clerk of Court is directed to close this case.
27   ///

28   ///
                                                          2
     Case 2:21-cv-00428-TLN-DB Document 10 Filed 09/10/21 Page 3 of 3


 1         IT IS SO ORDERED.

 2   Dated: September 7, 2021

 3

 4

 5

 6                                 Troy L. Nunley
                                   United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                            3
